t c memo united_states tax_court robert e clayton petitioner v commissioner of internal revenue respondent docket no 7531-06l filed date robert e clayton pro_se jeremy l mcpherson for respondent memorandum opinion jacobs judge the dispute between the parties concerns respondent’s determination sustaining the filing of a lien to collect petitioner’s unpaid federal income taxes for and the issue involved is whether following a collection_due_process_hearing pursuant to sec_6320 that determination constituted an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background trial of this case was held on date in san francisco the record is muddled largely because of petitioner’s refusal to stipulate his refusal to testify and his flawed interpretation of the law nonetheless on the basis of documents received into the record as well as petitioner’s remarks to the court we are able to find the following facts which we deem sufficient to enable us to render an informed opinion at the time he filed his petition petitioner resided in california on or about date petitioner submitted to respondent form 1040ez income_tax return for single and joint filers with no dependents for on this return petitioner listed his occupation as analyzer he wrote exempt on line total wages salaries and tips line income_tax withheld and line amount you owe on or about date petitioner submitted to respondent form 1040a u s individual_income_tax_return for on this return petitioner listed his occupation as christian missionary he wrote exempt on lines wages salaries tips etc line sec_21 and sec_22 adjusted_gross_income and line amount you owe on or about date petitioner submitted form 1040x amended u s individual_income_tax_return for with a signed form 1040a on form 1040a line 12a pensions and annuities petitioner reported that he received dollar_figure and on line 14a social_security_benefits he reported that he received dollar_figure petitioner claimed that neither of these payments was taxable_income on line adjusted_gross_income petitioner entered dollar_figure and on line amount you owe he entered zero on date respondent assessed additional tax for together with an accuracy-related_penalty under sec_6662 and statutory interest on that same date respondent sent petitioner a notice of balance due ie a notice_and_demand for payment within the meaning of sec_6303 petitioner did not pay the amount owed on date petitioner entered into an installment_agreement with respect to his unpaid taxes for on date petitioner withdrew from the aforementioned installment_agreement stating that he had misunderstood the agreement the record does not indicate whether petitioner made any payments in connection with this installment_agreement on date petitioner filed a petition in bankruptcy under chapter of the bankruptcy code with the u s bankruptcy court for the eastern district of california sacramento division and on date he was granted a discharge the record does not reveal whether respondent filed a proof_of_claim in petitioner’s bankruptcy proceeding moreover if in fact respondent filed a proof_of_claim the record does not permit us to determine the disposition thereof on date respondent issued a notice_of_deficiency for petitioner admits that he received it petitioner did not respond to the notice and as a consequence on date respondent assessed against petitioner a deficiency in income_tax for as determined in the deficiency_notice together with an accuracy-related_penalty under sec_6662 and statutory interest respondent’s records indicate that a notice_of_deficiency for was sent to petitioner at the last address known to respondent although respondent could not produce a copy of the deficiency_notice sent to petitioner or a copy of a certified mailing list u s postal service form_3877 or equivalent claiming that copies of these documents had been 1petitioner contacted senator barbara boxer’s office apparently expressing his outrage that his tax_liability for had not been abated as a consequence of his filing for bankruptcy senator boxer’s office forwarded petitioner’s letter to the sacramento california office of the irs taxpayer_advocate a case advocate was then assigned to petitioner’s case and she determined that the tax for was not dischargeable misplaced respondent did provide a txmod transcript which from certain codes contained therein indicates that a notice_of_deficiency for had been mailed to petitioner and that petitioner defaulted ie petitioner failed to file a petition in this court contesting respondent’s determinations for on date respondent sent petitioner written notice that respondent intended to levy on petitioner’s assets to collect petitioner’s unpaid tax_liability for tax_year petitioner did not timely respond to that notice on date respondent sent petitioner written notice that a lien had been filed with respect to his unpaid federal income taxes for and as well as with respect to an assessed frivolous income_tax return penalty under sec_6702 for petitioner was advised of his right to a hearing under sec_6320 with respect to the filing of the lien on date petitioner filed form request for a collection_due_process_hearing sec_6330 hearing challenging both respondent’s filing of the federal_tax_lien and respondent’s intent to levy the form petitioner filed indicated that it related to years and during the ensuing months petitioner communicated with respondent’s representatives by letter as well as by telephone 2neither tax_year nor respondent’s intent to levy to collect petitioner’s unpaid tax is at issue herein see infra to discuss his and tax_liabilities on date petitioner requested that his sec_6330 hearing be suspended because he intended to file a motion in the u s bankruptcy court claiming irs harassment and violation of his bankruptcy discharge petitioner’s case was assigned to settlement officer martin splinter of respondent’s appeals_office on date settlement officer splinter and petitioner held a sec_6330 hearing via telephone during that hearing petitioner maintained that the payments he had received from the california public employees retirement_system calpers in and which gave rise to a substantial part of the tax deficiencies were disability retirement benefits not subject_to taxation petitioner also maintained that because he deposited these payments into a tax-free bond fund the payments he received from calpers to fund the bond purchases were not taxable finally petitioner asserted that his and tax obligations were discharged in bankruptcy on date petitioner received a letter from the calpers benefit services division in response to his request that calpers classify the payments to him as tax exempt that letter stated that calpers could not comply with petitioner’s request because the payments were considered pension or annuity payments which did not constitute tax-deferred payments under federal_law petitioner failed to inform settlement officer splinter of the calpers letter during their conversation held on date instead petitioner stated he was still waiting for calpers to reclassify his payments as tax exempt on date respondent’s appeals_office sent a notice_of_determination concerning collection action s under sec_6320 and or to petitioner concluding that the filing of the federal_tax_lien against petitioner was both legally and procedurally correct attached to that notice was a report by settlement officer splinter regarding petitioner’s contention that the calpers payments were exempt from tax and that petitioner did not have any taxable_income settlement officer splinter noted in his report i discussed the case with my team manager and he clarified that the calpers payments were only tax exempt if they were paid to petitioner when he was out on disability however once he became eligible for retirement the payments would not be tax exempt i explained this to petitioner on date he said that he was out on disability and then became eligible for retirement however the funds are deposited into a tax free bond fund and should still be considered exempt and he feels they should not be taxable i again discussed the case with my team manager and he stated that the funds going into a tax free bond fund would be considered taxable any earnings from the fund would not be taxable but the monies used to fund the bond are taxable the notice_of_determination mentioned but did not discuss petitioner’s bankruptcy discharge additionally on date respondent’s appeals_office sent petitioner a decision letter as opposed to a notice_of_determination sustaining respondent’s intent to collect petitioner’s unpaid tax_liability by levy the decision letter noted that although petitioner’s sec_6330 hearing request was not timely filed petitioner did receive a hearing equivalent to a sec_6330 hearing petitioner was informed that he had no right to dispute in court the decision by respondent’s appeals_office sustaining respondent’s proposed levy action on date petitioner filed a petition in this court challenging respondent’s determinations in his petition petitioner wrote no tax_liability the irs did not calculate my itemized_deductions nor sic additional two dependents on date a hearing before chief special_trial_judge peter j panuthos of this court was held involving petitioner’s oral motion to withdraw his petition petitioner’s oral motion to continue the case respondent’s motion to dismiss on jurisdictional grounds petitioner’s claims regarding i respondent’s decision letter sustaining respondent’s intent to collect petitioner’s unpaid income_tax_liability by levy and ii sustaining the lien filed by respondent with respect to the sec_6702 frivolous income_tax return penalty for and respondent’s motion for summary_judgment at that hearing petitioner announced his intention to retain counsel at the conclusion of the hearing chief special_trial_judge panuthos took each of the aforementioned motions under advisement except for petitioner’s motion to continue the case which was denied by order dated date by a second order dated date chief special_trial_judge panuthos dismissed for lack of jurisdiction petitioner’s challenge regarding respondent’s filing of a tax_lien against petitioner with respect to the collection of the penalty under sec_6702 as well as respondent’s intent to levy on petitioner’s property for his unpaid taxes on date a hearing before special_trial_judge robert n armen jr of this court was held with regard to petitioner’s motion to withdraw his petition and respondent’s motion for summary_judgment petitioner repeated his prior stated intention to retain counsel and orally moved that he be allowed to withdraw his motion to withdraw his petition in an order dated date special_trial_judge armen among other things denied respondent’s motion for summary_judgment without prejudice granted petitioner’s oral motion to withdraw his motion to withdraw the petition remanded the case to respondent’s office of appeals for consideration of i the basis for the date assessment with respect to tax_year and ii the effect if any of petitioner’s discharge_in_bankruptcy on petitioner’s unpaid tax_liabilities for and and ordered petitioner to file a response with the court stating unequivocally i whether petitioner received or did not receive a notice_of_deficiency determining a deficiency and penalty in his federal_income_tax for ii whether petitioner received or did not receive a notice_of_deficiency determining a deficiency in his federal_income_tax for and if petitioner admits that he did receive such a notice_of_deficiency for either or both of those years iii why petitioner did not file a petition for redetermination of the deficiency and penalty with the court special_trial_judge armen’s order stated that if petitioner did not unequivocally answer the aforementioned questions such failure would be deemed to be an admission that petitioner did receive notices of deficiency for those years on date a representative of respondent and petitioner held a telephone supplemental sec_6330 hearing on date respondent’s appeals_office issued a supplemental notice_of_determination in which respondent determined that a notice_of_deficiency was properly mailed to petitioner for tax_year the supplemental notice_of_determination stated that the txmod transcript shows that petitioner was issued a cp notice the cp notice proposed changes to petitioner’s income_tax return and provided instructions regarding what petitioner should do if he agreed or disagreed with the changes respondent’s determination was based on transaction code on the txmod transcript which indicates a cp case moreover the process codes on the txmod transcript included code which indicates that a notice_of_deficiency for was issued and code which indicates that a deficiency for was assessed by default on date respondent concluded that petitioner’s bankruptcy filing did not affect petitioner’s and federal_income_tax liabilities the attachment to the supplemental notice_of_determination stated that the appeals settlement officer verified that the filing of the notice_of_federal_tax_lien was in accordance with all legal and procedural requirements and that the requirement set forth in sec_6330 that the filing of the tax_lien balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary was satisfied petitioner filed his report with the court on date stating as to this court’s first 3-part question regarding tax_year i do remember receiving some type of tax re- assessment from the irs to which i immediately disputed and appealed through the irs toll-free telephone system along with follow-up letters previously submitted as exhibits in support thereof in the instant case and yes for i did receive that notice and i thought i had or did file for re-determination at the trial held on date petitioner reiterated his desire to seek counsel the trial was then recessed to permit petitioner to contact an attorney but after a few minutes petitioner abandoned the effort as stated supra p petitioner declined to testify despite several entreaties by the court to do so a standard of review discussion the judicial review that we are required to conduct focuses on the determination made by respondent unless the underlying tax_liability of the taxpayer in such a proceeding is properly at issue we review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs in making a determination following a collection hearing the commissioner must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary sec_6330 b issuance of the notices of deficiency the commissioner must send a notice_of_deficiency to the taxpayer before he may assess collect or reduce to judgment most income_tax liabilities 724_f2d_808 9th cir if no notice is sent and the period of limitations has passed then assessment generally is barred see sec_6501 however the notice need not be received by the taxpayer so long as the notice is mailed to the taxpayer’s last_known_address united_states v zolla supra a claim that an assessment is barred because no valid notice_of_deficiency was sent to the taxpayer is an affirmative defense under rule see 57_tc_735 such a claim must be set forth in the party’s pleading and a mere denial in a responsive pleading will not be sufficient to raise the issue rule the taxpayer has the burden_of_proof with respect to such a matter rule a see 95_tc_227 petitioner failed to raise a claim that the assessments against him for tax years and or are barred respondent did not present either a copy of the notice_of_deficiency for or the certified mail list by order dated date the court remanded this case to respondent’s appeals_office to determine whether the assessment for tax_year against petitioner was valid complying with that order respondent reviewed the txmod transcript the transcript showed that process code sec_75 and sec_90 were entered which as stated supra p indicate the issuance of a notice_of_deficiency for tax_year process code and an assessment of the deficiency for tax_year by default process code in the date order the court mandated that petitioner file a status report in which he was to state inter alia whether he had received a notice_of_deficiency for tax_year in doing so we stated petitioner has implied if not tacitly admitted that he received notices of deficiency for and however in view of petitioner’s patent unfamiliarity with tax practice and procedure we shall require petitioner to unequivocally state whether he received or whether he did not receive a notice_of_deficiency determining a deficiency and penalty in his federal_income_tax for petitioner responded to the court’s mandate stating regarding tax_year i do remember receiving some type of tax re-assessment from the irs to which i immediately disputed thus contrary to the court’s mandate petitioner did not unequivocally state whether he did or did not receive a notice_of_deficiency determining a deficiency and penalty in his federal_income_tax for the court’s order specifically stated petitioner’s failure to unequivocally state in a response to this order filed on or before date whether he received or whether he did not receive notices of deficiency for and shall be deemed to be an admission that he did receive notices of deficiency for those years because petitioner failed to unequivocally state that he did not receive a notice_of_deficiency for petitioner is deemed to have admitted that he did receive a notice_of_deficiency for that tax_year petitioner has not alleged any irregularity in the information contained in the txmod transcript and we have held that the commissioner may rely on transcripts or other reports to satisfy the verification requirement imposed by sec_6330 that the requirements of any applicable law or administrative procedure have been met see 115_tc_35 schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 we are mindful of our holding in butti v commissioner tcmemo_2008_82 in that case the taxpayer stated that he had never received a notice_of_deficiency for the year at issue because the taxpayer affirmatively challenged the existence of the notice we held that the commissioner had to produce the notice_of_deficiency itself and could not rely on substitute methods of proof the situation in the instant case is distinguishable from that in butti petitioner was given multiple opportunities to challenge the existence of the notice_of_deficiency for tax_year but in each instance petitioner failed to take advantage of the opportunity we thus find that the assessment against petitioner for tax_year was proper and hold that petitioner may not challenge his underlying tax_liability for that year respondent issued a notice_of_deficiency on date for tax_year and petitioner acknowledged that he received it therefore the assessment against petitioner for tax_year was proper and we hold that petitioner may not challenge his underlying tax_liability for c review of respondent’s procedures for abuse_of_discretion on the basis of our conclusion that petitioner may not challenge the underlying tax_liability for either or we review respondent’s determination sustaining the filing of a lien to collect petitioner’s unpaid federal income taxes for and for abuse_of_discretion petitioner argues that respondent abused his discretion in several ways first petitioner argues that respondent abused his discretion by determining petitioner’s tax returns ‘frivolous ’ without justification and without ascertaining the validity of petitioner’s exempt income-tax-filing status re p sic nor has respondent made any effort to ascertain whether or not petitioner is exempt from income_tax and in doing so has abused its discretion it is well established that arguing that an individual is exempt from income_tax is frivolous and groundless accordingly we do not find that respondent abused his discretion in rejecting petitioner’s claim see homza v commissioner tcmemo_2008_ george v commissioner tcmemo_2006_121 wright v commissioner tcmemo_1990_232 next petitioner argues that respondent did not allow him to present evidence that would prove he was exempt from tax petitioner asserts that respondent refused to wait for the response from calpers regarding whether the payments to petitioner were tax exempt before issuing the notice_of_determination we find this argument to be without merit first state entities such as calpers cannot determine whether a payment is subject_to federal_income_tax see 309_us_78 second calpers sent petitioner its response on date but when settlement officer splinter asked petitioner on date whether he had received the response petitioner evasively replied that he was still waiting for it third calpers’s letter supports respondent’s position and not petitioner’s position finally petitioner argues that respondent abused his discretion by not holding a face-to-face sec_6330 hearing with petitioner the record shows that petitioner was notified of his option to request a face-to-face hearing however there is no indication that petitioner ever requested a face-to-face conference before his sec_6330 hearing occurred on date moreover the record does not indicate that petitioner requested a face-to-face conference with respondent after this court remanded the case to respondent’s appeals_office to consider the basis of the assessment against petitioner and the effect if any of petitioner’s discharge_in_bankruptcy we have held repeatedly that because a hearing conducted under sec_6330 is an informal proceeding instead of a formal adjudication a face-to-face hearing is not mandatory see 115_tc_329 davis v commissioner supra pincite accordingly while a hearing may take the form of a face-to-face meeting a proper sec_6330 hearing may be conducted by telephone or by written correspondence katz v commissioner supra connolly v commissioner tcmemo_2008_95 sec_301_6330-1 q a-d6 proced admin regs we therefore do not find that the holding of the sec_6330 hearings via telephone constituted an abuse_of_discretion d discharge_in_bankruptcy petitioner argues that his tax_liability was discharged by the u s bankruptcy court we remanded the case to respondent’s appeals_office in part to determine whether petitioner’s tax_liabilities were discharged in the supplemental notice_of_determination respondent determined that petitioner’s tax_liabilities were not discharged in bankruptcy this court has jurisdiction to determine in the context of a lien proceeding whether a taxpayer’s tax debts were discharged in bankruptcy see 120_tc_114 an individual debtor is not to be discharged in a bankruptcy proceeding from certain specified categories of debt as provided in u s c section a a a discharge under section a b or b of this title does not discharge an individual debtor from any debt-- for a tax or a customs duty-- a of the kind and for the periods specified in sec_707 or sec_507 of this title whether or not a claim for such tax was filed or allowed title u s c sec_507 refers to an income_tax debt due and owing less than years before the date of the filing of a bankruptcy petition as a priority tax debt petitioner’s tax_return was required to be filed by date therefore under the terms of u s c section a a the tax on that year’s return could only be discharged in a bankruptcy proceeding opened no earlier than date petitioner’ sec_2002 tax_return was required to be filed by date therefore the tax on that year’s return could only be discharged in a bankruptcy proceeding opened no earlier than date petitioner filed for bankruptcy on date accordingly neither petitioner’s nor hi sec_2002 tax_liabilities were discharged in bankruptcy e conclusion we hold that respondent did not abuse his discretion in sustaining the filing of a lien to collect petitioner’s unpaid federal income taxes for and we have considered all of petitioner’s arguments and to the extent not discussed herein we find them to be groundless irrelevant and or without merit and thus unworthy of being addressed to reflect the foregoing decision will be entered for respondent
